Title: John Barnes to Thomas Jefferson, 7 January 1811
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir,
            George Town (Potomac) 7th Jany 1811.
          
           The time is fast Approaching when, it will become Necessary again, to remit the good Genl Kosciuskos—, Annual Balance of Int. and dividends. I am Anxiously expecting to be favored—as Usual his Acknowledg recpt for the £200 sterling remitted him, last year; hope no, unforeseen Accident has, deprived him of so Acceptable a supply. the Genls Bank dividend $312. recd in Sepr with the like dividend now due together with your present years Int. becoming due (1st April.)—would inable me to remit him—at least, another £200 sterling. Equal to $871¹⁰⁄₁₀₀—
          —mean while, be pleased to favor me with Order Annexed (Copy.) on Mr Smith—for said dividend due—
          with perfect Esteem, and Respect,
          
            I am Dear Sir, your very Obedt servant
            
 John Barnes
          
        